DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fazzio (PG Pub 20060132262).
Considering claim 10 and 21, Fazzio (Figures 3-5) teaches a device comprising: a bottom electrode (46 + paragraph 0023) formed over a substrate (42 + paragraph 0023), each edge of the bottom electrode being a non-parallel edge (see Figure 4 bottom electrode 46 while not shown in Figure 4 is follows the same shape as the 
Considering claim 21, Fazzio teaches wherein each of the non-parallel edge of the bottom electrode and the top electrode (50 + 50a + 50b + paragraph 0025) comprises at least one wider protrusion or at least one wider indentation (see Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fazzio (PG Pub 20060132262) and in view of Burak (US PG 20150349743).
Considering claim 11, Fazzio teaches wherein the resonator comprises one or more longitudinal-mode resonators (paragraph 0027).
However, Fazzio does not teach wherein the resonator is a BAW (bulk acoustic wave) resonators.
Burak teaches wherein the resonator is a BAW (bulk acoustic wave) resonators.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include wherein the resonator is a BAW (bulk acoustic wave) resonators into Fazzio’s device for the benefit of being used for a variety of electronic application and devices.  
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fazzio (PG Pub 20060132262), in view of Burak (US PG 20150349743) and in view of Saito (EP 1,887,688)
Considering claim 12, Fazzio in view of Burak teaches the bottom and top electrode as disclosed as described above.
However, Fazzio in view of Burak does not teach wherein the bottom electrode, the top electrode or both comprise a zig-zag shaped contour along a perimeter of the bottom electrode, the top electrode or both comprise a non-parallel curve shaped contour with sinusoidal functions along a perimeter of the bottom electrode, the top electrode or both.
Saito (Figures 9 + 11) teaches the bottom electrode, the top electrode or both comprise a zig-zag shaped contour (14 + paragraph 0078 + 14a + 16a + 16t + paragraph 0079-0080) along a perimeter of the bottom electrode, the top electrode or both, the bottom electrode, the top electrode or both comprise a non-parallel curve shaped contour with sinusoidal functions along a perimeter of the bottom electrode, the top electrode or both (18c + 18y + paragraph 0087).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include wherein the bottom electrode, the top electrode or both comprise a zig-zag shaped contour along a perimeter of the bottom electrode, the top electrode or both comprise a non-parallel curve shaped contour with sinusoidal functions along a perimeter of the bottom electrode, the top electrode or both into Fazzio’s device for the benefit of creating a piezoelectric resonator capable of suppressing long-wavelength spurious mode and short-wavelength spurious modes.
Considering claim 13, Fazzio (Figures 3-5) teaches wherein the top (50) and bottom (46 + paragraphs 0023-0025) electrodes have a rectangular shape or a regular polygon shape, and the acoustic layer comprises a piezoelectric material (48 + paragraph 0027).
Considering claim 14, Saito (Figure 9) teaches wherein the zig-zag shaped contour comprises triangular functions along the perimeter of the bottom electrode, the top electrode or both (14a + paragraph 0080).
Considering claim 15, Saito (Figure 9) teaches wherein the pulse periodic pattern of the contour line comprises a concave pattern, a convex pattern or a combination of concave and convex patterns (14 + 14a + 16 + 16a + paragraphs 0078-0080) along a perimeter of the bottom electrode, the top electrode or both, wherein the top and bottom electrodes comprise a rectangular shape or a regular polygon shape (14 + 16 + paragraphs 0078-0080).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fazzio (PG Pub 20060132262) in view of Chang (PG Pug 20170294893).
Considering claim 22, Fazzio teaches the device with the bottom and top electrodes as described above.
However, Fazzio does not teach wherein each of the non-parallel edge of the bottom electrode and the top electrode comprises a plurality of concave patterns, convex patterns or a combination of concave patterns and convex portions.
Chang (Figure 1B) teaches wherein each of the non-parallel edge of the bottom (1) electrode and the top electrode (3 + paragraph 0085) comprises a plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include each of the non-parallel edge of the bottom electrode and the top electrode comprises a plurality of concave patterns, convex patterns or a combination of concave patterns and convex portions into Fazzio’s device for the benefit of reducing the impact of the spurious mode of the bulk acoustic wave resonator.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has found prior art reference Fazzio which teaches the applicant’s claimed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/BRYAN P GORDON/Primary Examiner, Art Unit 2837